Name: 2003/750/EC: Commission Decision of 20 October 2003 amending Decision 88/234/EEC authorising methods for grading pig carcases in the United Kingdom (notified under document number C(2003) 3798)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  agricultural structures and production
 Date Published: 2003-10-22

 Avis juridique important|32003D07502003/750/EC: Commission Decision of 20 October 2003 amending Decision 88/234/EEC authorising methods for grading pig carcases in the United Kingdom (notified under document number C(2003) 3798) Official Journal L 271 , 22/10/2003 P. 0024 - 0025Commission Decisionof 20 October 2003amending Decision 88/234/EEC authorising methods for grading pig carcases in the United Kingdom(notified under document number C(2003) 3798)(Only the English text is authentic)(2003/750/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases(1), as last amended by Regulation (EC) No 3513/93(2), and in particular Article 5(2) thereof,Whereas:(1) Commission Decision 88/234/EEC(3), as last amended by Decision 94/567/EC(4), has introduced several grading methods for use in the United Kingdom.(2) The United Kingdom has requested the Commission to authorise the use of a new method for grading pig carcases in Great Britain and has submitted the details required in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases(5), as last amended by Regulation (EC) No 3127/94(6). An examination of this request has revealed that the conditions for authorising the new grading method are fulfilled.(3) At the same occasion, the United Kingdom has asked the Commission to remove the Ultra-Fom apparatus from Decision 88/234/EEC because this device is no longer used in Great Britain.(4) Decision 88/234/EEC should be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1Decision 88/234/EEC is hereby amended as follows:1. Article 1 is amended as follows:(a) in the first paragraph, the fifth indent is replaced by the following:"- the apparatus termed 'Fully automatic ultrasonic carcass grading' (Autofom) and assessment methods related thereto, details of which are given in part 5 of the Annex";(b) the third paragraph is deleted.2. In Annex I, part 5 is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 20 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 301, 20.11.1984, p. 1.(2) OJ L 320, 22.12.1993, p. 5.(3) OJ L 105, 26.4.1988, p. 15.(4) OJ L 215, 20.8.1994, p. 28.(5) OJ L 285, 25.10.1985, p. 39.(6) OJ L 330, 21.12.1994, p. 43.ANNEX"PART 5 Fully automatic ultrasonic carcass grading (Autofom)1. Pig carcase grading shall be carried out using the apparatus termed Autofom (Fully automatic ultrasonic carcass grading).2. The apparatus shall be equipped with 16 16,2 MHz ultrasonic transducers (KrautkrÃ ¤mer, SFK 2 NP), with an operating distance between transducers of 25 mm.The ultrasonic data shall comprise measurements of backfat thickness and muscle thickness.The results of the measurements are converted into estimated lean meat content using a computer.3. The carcase's lean meat content shall be calculated on the basis of 108 measurement points using the following formula:y = 64,56076 - 0,011867 x1 - 0,037750 x2 - 0,013357 x3 - 0,011163 x4 - 0,021255 x5 - 0,006461 x6 - 0,016539 x7 - 0,026134 x8 - 0,011734 x9 - 0,010533 x10 - 0,021250 x11 - 0,011591 x12 - 0,023174 x13 - 0,035567 x14 - 0,012220 x15 - 0,010566 x16 - 0,024556 x17 - 0,015644 x18 - 0,012601 x19 - 0,024600 x20 - 0,011233 x21 - 0,010434 x22 - 0,022287 x23 - 0,015566 x24 + 0,003953 x25 + 0,004604 x26 + 0,004438 x27 + 0,004865 x28 - 0,035444 x29 - 0,022043 x30 - 0,035690 x31 - 0,043143 x32 - 0,035588 x33 - 0,034093 x34 - 0,037165 x35 - 0,027871 x36 - 0,029070 x37 - 0,028929 x38 - 0,028884 x39 - 0,028174 x40 - 0,023148 x41 - 0,025299 x42 - 0,035816 x43 - 0,044413 x44 - 0,044408 x45 - 0,034309 x46 - 0,029252 x47 - 0,018420 x48 - 0,008756 x49 - 0,012405 x50 - 0,016834 x51 - 0,019488 x52 - 0,021442 x53 - 0,023237 x54 - 0,022466 x55 - 0,033462 x56 - 0,031548 x57 - 0,031020 x58 - 0,030049 x59 - 0,029518 x60 - 0,030063 x61 - 0,049797 x62 - 0,050145 x63 - 0,049625 x64 - 0,049249 x65 - 0,047528 x66 - 0,045669 x67 - 0,026058 x68 - 0,025250 x69 - 0,023297 x70 - 0,022976 x71 - 0,022032 x72 - 0,022040 x73 - 0,015719 x74 - 0,028318 x75 - 0,017586 x76 + 0,007988 x77 + 0,008649 x78 + 0,009642 x79 + 0,009355 x80 + 0,008768 x81 + 0,006580 x82 + 0,005336 x83 + 0,008744 x84 + 0,008690 x85 + 0,008155 x86 + 0,008398 x87 + 0,008496 x88 + 0,009162 x89 + 0,009559 x90 + 0,009805 x91 + 0,009867 x92 + 0,009476 x93 + 0,008720 x94 + 0,008490 x95 + 0,008367 x96 + 0,008861 x97 + 0,007226 x98 + 0,007774 x99 + 0,008204 x100 + 0,008142 x101 + 0,007890 x102 + 0,007522 x103 + 0,008219 x104 + 0,007665 x105 + 0,005622 x106 + 0,008785 x107 + 0,008284 x108where:y= the estimated lean meat content of the carcasex1, x2 ... x108 are the variables measured by Autofom.4. Descriptions of the measurement points and the statistical method can be found in Part II of the United Kingdom protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85.The formula shall be valid for carcases weighing between 50 and 120 kilograms."